DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed. 
The following is the examiner’s reasons for allowance: None of the prior art, alone or in combination, teaches the limitation wherein the interconnected green assembly is maintained under shape retaining conditions in the bed of particulate material as required by independent claim 1. Shape retaining conditions as recited claim 12 also requires the conditions to be in the bed particulate material because the claim also requires “cooling and then removing the pre-sintered assembly from the bed of particulate material.” As such, the assembly must be under shape retaining condition while in the bed of particulate material.
Further, as Applicant correctly argues, the closest prior art of Kuenzler does not expressly teach the limitation of “applying a filler feedstock at a joint between the at least two green parts” in paragraph [0033] of the reference. This paragraph recites that a hermitic seal is created between molded portions that may be doped (e.g., with magnesia) with binders individually or in combination (i.e.
Examiner also notes that the use of Julien as prior art is withdrawn in view of Applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is 571-272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Evan Hulting/
Examiner 
Art Unit 1745
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745